



COURT OF APPEAL
    FOR ONTARIO

CITATION: New York Stock Exchange LLC v. Orbixa Technologies
    Inc., 2014 ONCA 219

DATE: 20140321

DOCKET: C57699

Watt, Lauwers and Benotto JJ.A.

In the Matter
    of an Application to recognize an International Commercial Arbitral Award,
    pursuant to Section 11 of the
International Commercial Act
and Rule
    14.05(3)(d) and (h) of the
Rules of Civil Procedure

BETWEEN

New York Stock Exchange LLC

Applicant (Respondent)

and

Orbixa Technologies Inc.

Respondent (Appellant)

Morris Cooper, for the appellant

Jason Squire, for the respondent

Heard: March 20, 2014

On appeal from the judgment of Justice Laurence A.
    Pattillo of the Superior Court of Justice, dated September 6, 2013.

APPEAL BOOK ENDORSEMENT

[1]

Despite Mr. Coopers able
    argument, we are not persuaded that the application judge erred in rejecting
    each argument advanced there and repeated here. Indeed, we agree with his
    disposition of the application and the reasons he gave for reaching his
    conclusion.

[2]

The proposed fresh evidence
    satisfies the
Palmer
test for admission, but we do not need to
    consider it in reaching our conclusion in this appeal. The appeal is dismissed.

[3]

Costs of $7000, inclusive of
    disbursements and all applicable taxes, payable by the appellant to the
    respondent.


